             Case 2:20-bk-21022-BR                   Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44                                       Desc
                                                      Main Document     Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

SMILEY WANG-EKVALL, LLP
Philip E. Strok, State Bar No. 169296
pstrok@swelawfirm.com
Kyra E. Andrassy, State Bar No. 207959
kandrassy@swelafirm.com
Timothy W. Evanston, State Bar No. 319342
tevanston@swelawfirm.com
3200 Park Center Drive, Suite 250
Costa Mesa, California 92626
Telephone: (714) 445-1000
Facsimile: (714) 445-1002
         Individual appearing without an attorney
         Attorney for: Elissa D. Miller, Chapter 7 Trustee

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                   DIVISION

    In re:                                                                      CASE NO.: 2:20-bk-21022-BR
GIRARDI KEESE                                                                   CHAPTER: 7


                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                CHAPTER 7 TRUSTEE'S APPLICATION TO EMPLOY
                                                                                DONLIN, RECANO & COMPANY, INC., AS CONSULTANT
                                                                                AND CLAIMS AND NOTICING AGENT
                                                                  'HEWRU V


PLEASE TAKE NOTE that the order titled
    ORDER APPROVING CHAPTER 7 TRUSTEE'S APPLICATION TO EMPLOY DONLIN, RECANO & COMPANY,
    INC., AS CONSULTANT AND CLAIMS AND NOTICING AGENT was lodged on (date) 7/15/2021 and is attached.
    This order relates to the motion which is docket number 397.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21022-BR   Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44   Desc
                         Main Document     Page 2 of 8




                        ORDER
Lodged Order Upload (L.O.U)                                             Page 1 of 1
  Case 2:20-bk-21022-BR Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44 Desc
                            Main Document  Page 3 of 8



                             Bankruptcy LODGED ORDER UPLOAD FORM

                                                                             Thursday, July 15, 2021




  CONFIRMATION :

   Your Lodged Order Info:
  ( 10313595.docx )
   A new order has been added




     •   Office: Los Angeles
     •   Case Title: Girardi Keese
     •   Case Number: 20-21022
     •   Judge Initial: BR
     •   Case Type: bk ( Bankruptcy )
     •   Document Number: 397
     •   On Date: 07/15/2021 @ 09:42 AM


  Thank You!


  United States Bankruptcy Court
  Central District of California
  Edward R. Roybal Federal Building and Courthouse
  255 East Temple Street
  Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=1798106-3677-1... 7/15/2021
                                                                Case 2:20-bk-21022-BR       Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44          Desc
                                                                                             Main Document     Page 4 of 8



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  2 pstrok@swelawfirm.com
                                                                    Kyra E. Andrassy, State Bar No. 207959
                                                                  3 kandrassy@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14
                                                                                                                     ORDER APPROVING CHAPTER 7
                                                                 15                                                  TRUSTEE'S APPLICATION TO EMPLOY
                                                                                                                     DONLIN, RECANO & COMPANY, INC.,
                                                                 16                                                  AS CONSULTANT AND CLAIMS AND
                                                                                                                     NOTICING AGENT
                                                                 17
                                                                                                    Debtor.          [No Hearing Required Pursuant to
                                                                 18                                                  Local Bankruptcy Rules 2014-1(b)(1)
                                                                                                                     and 9013-1(o)]
                                                                 19

                                                                 20

                                                                 21           On June 15, 2021, Elissa D. Miller, the chapter 7 trustee of the bankruptcy estate

                                                                 22 of Girardi Keese (the "Trustee"), filed and served the Application to Employ Donlin,

                                                                 23 Recano & Company, Inc., as Consultant and Claims Noticing Agent [Docket No. 397] (the

                                                                 24 "Application") and notice of the Application [Docket No. 398] (the "Notice"). No

                                                                 25 opposition to or request for hearing on the Notice or Application was filed or served. On

                                                                 26 July 15, 2021, the Trustee filed the Supplement to Chapter 7 Trustee's Application to

                                                                 27 Employ Donlin, Recano & Company, Inc., as Consultant and Claims and Noticing Agent

                                                                 28 [Docket No. 492] (the "Supplement") and the Declaration to be Filed with Motion


                                                                      2875366.1                                     1                                      ORDER
                                                                Case 2:20-bk-21022-BR      Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44            Desc
                                                                                            Main Document     Page 5 of 8



                                                                  1 Establishing Administrative Procedures Re 28 U.S.C. § 156(c) [Docket No. 493]

                                                                  2 (the "Declaration"). Having reviewed the Notice, the Application, the Supplement,

                                                                  3 the Declaration, and papers in support thereof, service being proper, and good

                                                                  4 cause appearing therefrom,

                                                                  5           IT IS ORDERED that:

                                                                  6           1.   The Application, as modified by this Order, is granted in its entirety;

                                                                  7           2.   The Trustee is hereby authorized to employ and retain Donlin, Recano &

                                                                  8 Company ("DRC") to act as consultant and claims noticing agent, on the terms set forth

                                                                  9 in the Application, the Supplement, and the Standard Claims Agreement and Consulting

                                                                 10 Agreement (collectively, the "Agreements") attached to the Application;

                                                                 11           3.   The Trustee is hereby authorized to compensate DRC in accordance with
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 the terms set forth in the Application and the Standard Claims Agreement attached to the
                               Costa Mesa, California 92626




                                                                 13 Application. DRC's services and the costs will be paid from the Estate as provided by

                                                                 14 28 U.S.C. § 156(c) and 11 U.S.C. § 503(b)(1)(A). DRC shall maintain records of all

                                                                 15 services showing dates, categories of services, fees charged, and expenses incurred,

                                                                 16 and to serve monthly invoices on the Office of the United States Trustee, the Trustee,

                                                                 17 counsel for the Trustee, and parties in interest who specifically request service of the

                                                                 18 monthly invoices.

                                                                 19           4.    DRC will apply to the Court for approval of compensation in accordance

                                                                 20 with the provisions of 11 U.S.C. §§ 330 and 331 for the fees and expenses incurred by

                                                                 21 DRC in the performance of services under the Consulting Agreement and agrees to

                                                                 22 accept as compensation such sums as the Court may allow.

                                                                 23           5.   DRC is not responsible for recording the transfers of claims and providing

                                                                 24 notices of such transfers as required by Bankruptcy Rule 3001(e). The Clerk's Office

                                                                 25 shall be responsible for collecting the fee, processing and recording all transfer of claims;

                                                                 26           6.   To the extent there is any conflict between the terms of the order approving

                                                                 27 DRC's employment (the "Order") and the terms of the Application, the Supplement,

                                                                 28 and/or the Agreements, then the terms of the Order shall govern.


                                                                      2875366.1                                     2                                        ORDER
                                                                Case 2:20-bk-21022-BR     Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44            Desc
                                                                                           Main Document     Page 6 of 8



                                                                  1           7.   The Court shall retain jurisdiction to interpret and enforce the terms of the

                                                                  2 Order and govern the Trustee's employment of DRC as consultant and claims noticing

                                                                  3 agent.

                                                                  4           8.   The Clerk of the Bankruptcy Court hereby consents and approves the

                                                                  5 employment of DRC as consultant and claims noticing agent in this case.

                                                                  6                                              ####

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2875366.1                                    3                                        ORDER
       Case 2:20-bk-21022-BR                      Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44                                       Desc
                                                   Main Document     Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER
APPROVING CHAPTER 7 TRUSTEE'S APPLICATION TO EMPLOY DONLIN, RECANO & COMPANY, INC., AS
CONSULTANT AND CLAIMS AND NOTICING AGENT will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 15, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
    following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                                                           below:
                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July 15, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 15, 2021                            Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                     Printed Name                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                         Doc 494 Filed 07/15/21 Entered 07/15/21 10:06:44                                    Desc
                                                      Main Document     Page 8 of 8


       1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Kyra E Andrassy       kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian        rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady       mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges        eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley       richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie‐christiansen‐
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz      jcrastz@hrhlaw.com
      Ashleigh A Danker        Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson      csdavidson@swlaw.com, jlanglois@swlaw.com;cliff‐davidson‐7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall      lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin       richard.esterkin@morganlewis.com
      Timothy W Evanston         tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten       , jimfinsten@hotmail.com
      Alan W Forsley        alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl‐lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg       eric.goldberg@dlapiper.com, eric‐goldberg‐1103@ecf.pacerpro.com
      Andrew Goodman           agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt        suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner        sgubner@bg.law, ecf@bg.law
      Marshall J Hogan        mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith     sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian       razmigizakelian@quinnemanuel.com
      Lillian Jordan    ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau        Lew@Landaunet.com
      Daniel A Lev     dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard        elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan       peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai       ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller        kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR)     CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick       MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott‐olson‐
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay        ctp@lnbyb.com
      Leonard Pena         lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn        mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael‐quinn‐2870@ecf.pacerpro.com
      David M Reeder         david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards        ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk      Kevin@portilloronk.com, Attorneys@portilloronk.com
      William F Savino       wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer        johnshaffer@quinnemanuel.com
      Richard M Steingard        , awong@steingardlaw.com
      Philip E Strok    pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon      jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA)      ustpregion16.la.ecf@usdoj.gov
      Eric D Winston       ericwinston@quinnemanuel.com
      Christopher K.S. Wong        christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo        tjy@lnbyb.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
